Case 4:19-cr-20437-MFL-SDD ECF No. 82, PageID.418 Filed 12/02/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

   UNITED STATES OF AMERICA,
                                               Case No. 4:19-cr-20437
                     Plaintiff,
                                               Hon. Matthew F. Leitman
   v.                                          United States District Judge

   D-3 NEAL CRAMER,

                     Defendant.


                 United States’ Notice of Supplemental Authority

        After the government filed its response, the Sixth Circuit issued a published

decision in United States v. Jones, ___ F.3d ___, No. 20-3701, 2020 WL 6817488,

*6 (6th Cir. Nov. 20, 2020), which might affect the Court’s analysis—but not the

result—of Cramer’s pending motion.

        The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), contains two

overlapping requirements for scrutinizing an inmate’s justification for release. An

inmate must demonstrate that “extraordinary and compelling reasons warrant such

a reduction” in his sentence. Id. And release must be “consistent with applicable

policy statements issued by the Sentencing Commission.” Id.

        The Jones majority opinion concluded that USSG § 1B1.13 is not an

“applicable” policy statement for defendant-initiated compassionate release

motions. Id. at *7–*8. That analysis was incorrect, and the government preserves

                                              1
Case 4:19-cr-20437-MFL-SDD ECF No. 82, PageID.419 Filed 12/02/20 Page 2 of 4




for further review its argument that § 1B1.13 remains binding. Further, as the

concurring opinion made clear, Jones held only that the district court reasonably

denied release under the § 3553(a) factors. Id. at *13 (Cook, J., concurring).

Accordingly, the remainder of the panel’s opinion was dicta. Id. Its analysis of

§1B1.13 is therefore not controlling. See Wright v. Spaulding, 939 F.3d 695, 700–

02 (6th Cir. 2019).

      But even if this Court follows the Jones dicta, § 1B1.13 continues to

“provide a working definition of ‘extraordinary and compelling reasons,’” which

can “guide” a district court’s decision “without being conclusive.” United States v.

Gunn, ___ F.3d ___, No. 20-1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20,

2020). In other words, the analyses of the Sentencing Commission represented in

§ 1B1.13 and its Application Notes should still be “given substantial weight.” Id.

      Under § 1B1.13, if a defendant’s release would create “a danger to the safety

of any other person or the community,” he is not eligible for compassionate

release. USSG § 1B1.13(2). Whether or not this bar remains, a defendant’s

dangerousness remains important to the compassionate release analysis. To begin

with, a dangerous defendant will have difficulty establishing a “compelling” reason

for compassionate release. See United States v. McGowan, No. 20-1617, 2020 WL

3867515, at *2 (6th Cir. July 8, 2020). And under the § 3553(a) factors, courts

                                             2
Case 4:19-cr-20437-MFL-SDD ECF No. 82, PageID.420 Filed 12/02/20 Page 3 of 4




must account for the need to protect the public. 18 U.S.C. § 3553(a)(2)(C).

      Here, the outcome of Cramer’s motion is the same whether or not § 1B1.13

is binding or even authoritative, because the § 3553(a) factors do not support

release. In this case, Cramer’s crime was very serious. It was ongoing, involved a

large amount of methamphetamine, and presented a significant danger to the

community. The factors that the Court must weigh under 18 U.S.C. § 3553 have

not changed in any appreciable way since his sentencing hearing, and Cramer

already received a sentence well below the advisory guideline range. Cramer’s

sentence must be sufficient to reflect the seriousness of the offense, promote

deterrence, and protect the community. A release to home confinement now would

be insufficient to accomplish those and the other goals of sentencing.

      Cramer’s motion should be denied.




Dated: December 2, 2020                MATTHEW SCHNEIDER
                                       United States Attorney

                                       /s Jules M. DePorre________________
                                       JULES M. DePORRE (P73999)
                                       Assistant United States Attorney
                                       600 Church Street
                                       Flint, Michigan 48502-1280
                                       Phone: (810) 766-5026
                                       Fax: (810) 766-5427
                                       jules.deporre@usdoj.gov
                                             3
Case 4:19-cr-20437-MFL-SDD ECF No. 82, PageID.421 Filed 12/02/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

      I certify that on December 2, 2020, I filed the foregoing document

using the court’s CM/ECF system which will provide notice to Charles

Grossmann, attorney for Neal Cramer.


                                            /s Jules M. DePorre
                                            Assistant U.S. Attorney




                                           4
